453 F.2d 386
UNITED STATES of America, Plaintiff-Appellee,v.Frank Linares BARRAGAN, Appellant.
No. 71-1844.
United States Court of Appeals,Ninth Circuit.
Dec. 6, 1971.

J. Michael Reed (argued), of Reed & Flickinger, San Diego, Cal., for appellant.
Michael E. Quinton, Asst. U. S. Atty.  (argued), Harry D. Steward, U. S. Atty., Robert H. Filsinger, Asst. U. S. Atty., San Diego, Cal., for plaintiff-appellee.
Before CHAMBERS and WRIGHT, Circuit Judges; and BYRNE,* District Judge.
PER CURIAM:


1
The judgment of conviction in this marijuana tax case is affirmed.


2
Barragan was tried with his wife who was acquitted.  A point is made that the case should have been severed as to the two.  No motion was ever made for such severance and no real prejudice is shown.


3
A point is made under Bruton v. United States, 391 U.S. 123, 88 S. Ct. 1620, 20 L. Ed. 2d 476 (1968).  Here no proper objection was made to lay the basis for the application of Bruton.  We think the statements of the two (husband and wife) were admissible on the government's case in chief.  See Aguilar v. United States, 363 F.2d 379 (9 Cir. 1966), and United States v. Gardin, 382 F.2d 601 (2 Cir. 1967).


4
In sum, we find no error.  The evidence was clearly sufficient under United States v. Guzman, 446 F.2d 1137 (9 Cir. 1971).



*
 The Honorable William M. Byrne, Senior District Judge, Central District of California, sitting by designation